Bond, J.
— The appeal in this case was taken under section 2253 of the Revised Statutes of 1889, by filing a certified.copy of the judgment entry, etc., and thereafter filing a printed .abstract of the entire record in the office of the clerk of this court. The respondent insists in his brief that the bill of exceptions is not before us for review. First. Because the abstract on file does not show that the bill of exceptions contained, therein was ever filed by the clerk of the trial court. Second. Because the bill of exceptions, as set forth in the abstract, shows that it was not signed until after *119the court had adjourned, and that the abstract does not show leave or agreement for its filing.
An examination of the certificate of judgment, etc., and the abstract filed by appellant, discloses only the following facts: The judgment was rendered on November 6, 1891, of the October term of the circuit court of Monroe ‘county. On the next day an appeal was taken to this court with leave to appellant “to file bill of exceptions on or before February 1, 1892, and he was ordered to present same to adverse counsel on or before January 20, 1892, and to the court on or before January 25, 1892.” At the end of the abstract on file is the following statement:
“This bill, presented February 29, 1892, at 7:30 p. m., is now duly signed, sealed and made part of the record.
“Thos. H. Bacon. [Seal]” '
It is evident from these recitals that the bill of exceptions in this cause must be disregarded, as it was. not signed nor filed within the time prescribed by the-order made during the term of the court at which the-appeal was taken, and as there was no extension of said, order in vacation, and no agreement had for such extension, as prescribed by section 2168 of the Revised Statutes, 1889. Webster Co. v. Cinningham, 101 Mo. 642; Hohstadt v. Daggs, 50 Mo. App. 255. In the last case cited this court has defined the proper practice in appeals under section 2253 of the Revised Statutes, 1889, where the method of certificate and abstract is taken in lieu of a perfect transcript. In such instances, to bring up for review matters of exception, “the abstract must show affirmatively that the bill of exceptions was properly filed,” etc.
Although we are compelled to ignore the abstract so far as matters of exception are concerned therein, *120for the reasons above given, we are still at liberty to review the record proper.
• This was an action of forcible entry and detainer, and the only question which could arise upon the record proper in this case is, whether or not the circuit court acquired jurisdiction of the case upon the filing, after several mistrials before the justice, of plaintiff’s petition for a writ of certiorari. Appellant insists that it had no jurisdiction. This point has been directly passed upon by the supreme court (Kincaid & Forbes v. Mitchell, 6 Mo. 223), where it was held that the action of the circuit court in sustaining a motion to dismiss on a similar ground was error. The judgment herein is affirmed.
All the judges concur.